UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9330 INTELLIGENTSYSTEMSCORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1964787 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(770) 381-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 31, 2012, 8,958,028 shares of Common Stock of the issuer were outstanding. Intelligent Systems Corporation Index Form 10-Q Page Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 (restated) 3 Consolidated Statements of Operations and Comprehensive Income (Loss)for the three and nine months ended September 30, 2012 and 2011 (restated) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4 Controls and Procedures 15 Part II Other Information Item 1 Legal Proceedings 16 Item 6 Exhibits 16 Signatures 17 Ex. 31.1
